Exhibit 10(h)(v)

 

 

IDACORP, INC.
NON-EMPLOYEE DIRECTORS STOCK COMPENSATION PLAN



 

 

  I.      Purpose



The purpose of the IDACORP, Inc. Non-Employee Directors Stock Compensation Plan
is to provide ownership of the Company's stock to non-employee members of the
Board of Directors and to strengthen the commonality of interest between
directors and shareholders.



II.      Definitions



When used herein, the following terms shall have the respective meanings set
forth below:



"Annual Retainer" means the annual retainer payable by the Company to
Non-Employee Directors and shall include, for purposes of this Plan, meeting
fees, cash retainers and any other cash compensation payable to Non-Employee
Directors by the Company for services as a Director.



"Annual Meeting of Shareholders" means the annual meeting of shareholders of the
Company at which directors of the Company are elected.



"Board" or "Board of Directors" means the Board of Directors of the Company.



"Committee" means a committee whose members meet the requirements of Section
IV(A) hereof, and who are appointed from time to time by the Board to administer
the Plan.



"Common Stock" means the common stock, without par value, of the Company.



"Company" means IDACORP, Inc., an Idaho corporation, and any successor
corporation.



"Effective Date" means May 17, 1999.



"Employee" means any officer or other common law employee of the Company or of
any Subsidiary.



"Exchange Act" means the Securities Exchange Act of 1934, as amended.



"Non-Employee Director" or "Participant" means any person who is elected or
appointed to the Board of Directors of the Company and who is not an Employee.



"Plan" means the Company's Non-Employee Directors Stock Compensation Plan,
adopted by the Board on May 5, 1999, as it may be amended from time to time.



"Plan Year" means the period commencing on June 1 and ending the next following
May 30.



"Stock Payment" means that portion of the Annual Retainer to be paid to
Non-Employee Directors in shares of Common Stock rather than cash for services
rendered as a director of the Company, as provided in Section V hereof.



"Subsidiary" means any corporation that is a "subsidiary corporation" of the
Company, as that term is defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended.



III.      Shares of Common Stock Subject to the Plan



Subject to Section VI below, the maximum aggregate number of shares of Common
Stock that may be delivered under the Plan is 100,000 shares.  The Common Stock
to be delivered under the Plan will be made available from treasury stock or
shares of Common Stock purchased on the open market.



IV.      Administration



A.    The Plan will be administered by a committee appointed by the Board,
consisting of two or more persons.  Members of the Committee need not be members
of the Board.  The Company shall pay all costs of administration of the Plan.



B.     Subject to and not inconsistent with the express provisions of the Plan,
the Committee has and may exercise such powers and authority of the Board as may
be necessary or appropriate for the Committee to carry out its functions under
the Plan.  Without limiting the generality of the foregoing, the Committee shall
have full power and authority (i) to determine all questions of fact that may
arise under the Plan, (ii) to interpret the Plan and to make all other
determinations necessary or advisable for the administration of the Plan and
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limitation, any rules which the Committee determines
are necessary or appropriate to ensure that the Company and the Plan will be
able to comply with all applicable provisions of any federal, state or local
law.  All interpretations, determinations and actions by the Committee will be
final and binding upon all persons, including the Company and the Participants.



 

 

 

V.      Determination of Annual Retainer and Stock Payments



A.    The Board shall determine the Annual Retainer payable to all Non-Employee
Directors of the Company.



B.     Each director who is a Non-Employee Director immediately following the
date of the Company's Annual Meeting of Shareholders or who becomes a
Non-Employee Director thereafter shall receive as a portion of the Annual
Retainer, payable to such director on June 1 (or such later date as the director
may be elected to the Board), or on the first business day thereafter, a Stock
Payment of $16,000 in value of Common Stock.  The number of shares granted shall
be determined based on (i) for treasury stock, the closing price of the Common
Stock on the consolidated transaction reporting system on the business day
immediately preceding the date of payment, and (ii) for open market purchases,
the actual price paid to purchase the shares.  A certificate evidencing the
shares of Common Stock constituting the Stock Payment shall be registered in the
name of the Participant and issued to each Participant.  The cash portion of the
Annual Retainer shall be paid to Non-Employee Directors at such times and in
such manner as may be determined by the Board of Directors.



C.    No Non-Employee Director shall be required to forfeit or otherwise return
any shares of Common Stock issued as a Stock Payment pursuant to the Plan
notwithstanding any change in status of such Non-Employee Director which renders
him ineligible to continue as a Participant in the Plan.



VI.      Adjustment For Changes in Capitalization



If the outstanding shares of Common Stock of the Company are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization or recapitalization,
reclassification, stock dividend, stock split, reverse stock split, combinations
of shares, rights offering, distribution of assets or other distribution with
respect to such shares of Common Stock or other securities or other change in
the corporate structure or shares of Common Stock, the maximum number of shares
and/or the kind of shares that may be issued under the Plan shall be
appropriately adjusted by the Committee.  Any determination by the Committee as
to any such adjustment will be final, binding and conclusive.  The maximum
number of shares issuable under the Plan as a result of any such adjustment
shall be rounded down to the nearest whole share.



VII.      Amendment and Termination of Plan



The Board will have the power, in its discretion, to amend, suspend or terminate
the Plan at any time.



VIII.      Effective Date and Duration of the Plan



The Plan will become effective upon the Effective Date and shall remain in
effect, subject to the right of the Board of Directors to terminate the Plan at
any time pursuant to Section VIII, until all shares subject to the Plan have
been purchased or acquired according to the Plan's provisions.



IX.      Miscellaneous Provisions



A.    Continuation of Directors in Same Status



Nothing in the Plan or any action taken pursuant to the Plan shall be construed
as creating or constituting evidence of any agreement or understanding, express
or implied, that the Company will retain a Non-Employee Director as a director
or in any other capacity for any period of time or at a particular retainer or
other rate of compensation, as conferring upon any Participant any legal or
other right to continue as a director or in any other capacity, or as limiting,
interfering with or otherwise affecting the right of the Company to terminate a
Participant in his capacity as a director or otherwise at any time for any
reason, with or without cause, and without regard to the effect that such
termination might have upon him as a Participant under the Plan.



B.     Compliance with Government Regulations



Neither the Plan nor the Company shall be obligated to issue any shares of
Common Stock pursuant to the Plan at any time unless and until all applicable
requirements imposed by any federal and state securities and other laws, rules
and regulations, by any regulatory agencies or by any stock exchanges upon which
the Common Stock may be listed have been fully met.  As a condition precedent to
any issuance of shares of Common Stock and delivery of certificates evidencing
such shares pursuant to the Plan, the Board or the Committee may require a
Participant to take any such action and to make any such covenants, agreements
and representations as the Board or the Committee, as the case may be, in its
discretion deems necessary or advisable to ensure compliance with such
requirements.  The Company shall in no event be obligated to register the shares
of Common Stock deliverable under the Plan pursuant to the Securities Act of
1933, as amended, or to qualify or register such shares under any securities
laws of any state upon their issuance under the Plan or at any time thereafter,
or to take any other action in order to cause the issuance and delivery of such
shares under the Plan or any subsequent offer, sale or other transfer of such
shares to comply with any such law, regulation or requirement.  Participants are
responsible for complying with all applicable federal and state securities and
other laws, rules and regulations in connection with any offer, sale or other
transfer of the shares of Common Stock issued under the Plan or any interest
therein including, without limitation, compliance with the registration
requirements of the Securities Act of 1933, as amended (unless an exemption
therefrom is available), or with the provisions of Rule 144 promulgated
thereunder, if applicable, or any successor provisions.  Certificates for shares
of Common Stock may be legended as the Committee shall deem appropriate.



C.    Nontransferability of Rights



No Participant shall have the right to assign the right to receive any Stock
Payment or any other right or interest under the Plan, contingent or otherwise,
or to cause or permit any encumbrance, pledge or charge of any nature to be
imposed on any such Stock Payment (prior to the issuance of stock certificates
evidencing such Stock Payment) or any such right or interest.



D.    Severability



In the event that any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.



E.     Governing Law



To the extent not preempted by Federal law, the Plan shall be governed by the
laws of the State of Idaho, without regard to the conflict of law provisions of
any state.



Dated:   March 3, 2003

